EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
“Dual-Band Yagi-Uda Antenna Array” (Title) has been changed to --Method of Making A Dual-Band Yagi-Uda Antenna Array--.
“A dual-band antenna array may be provided” (Abstract, line 1) has been changed to --A fabrication method of a dual-band antenna array--


Allowable Subject Matter
Claims 1-3, 8-19 and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitations of claims 1 and 15 are not found in the prior art and no motivation, teaching or suggestion could be found to arrive the invention of claims 1 and 15, in combination with all other claim limitations and the allowable feature being: 
Claim 1: A method of connecting the feed board and the driven element board with trace split geometry having a first and a second frequency branch with shunt open stub and shunt short circuit resonators that are having feed points that depends on first and second frequencies and 
Claim 15: A method of connecting the feed board and the driven element board with trace split geometry having a first and a second frequency branch with shunt open stub and shunt short circuit resonators that are having feed points that depends on first and second frequencies and the operation of one branch depends on the frequency of the other branch and soldering the feed board and driven element boards at eight distinct points and heat-staking the assembly to the ground plane. 

Prior art of record Huang (US 8,666,450 and US 9,118,119) teaches a dual band antenna with two radiating units for higher frequency band and two radiating units for lower frequency band with reflecting units for each element in which, the first radiating units are symmetrical to a center axis and the second radiating units are deposited at the side of the first radiating units. Huang does not teach a shunt open stub and shunt short circuit resonator configuration in one frequency branch. 

Another prior art of record Foltz (US 8,228,254) teaches a Yagi-Uda array antenna based on reduced size dipole and monopole antenna configuration,  printed on one side of the substrate with slotted loading patches at the end in which, the antenna has narrow beam width in one plane and broader beam width in another plane. Foltz does not teach one frequency branch having two resonators. 


Another prior art of record Shamblin (US 8,179,323) teaches an antenna fabrication method in which, the antenna elements are formed by pre-forming a carrier element and thermoforming other elements to form a three dimensional antenna assembly. Shamblin does not teach an antenna array having frequency branches with resonators. 
Therefore, claims 1-3, 8-19 and 21-25 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729